Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
 	This Office action addresses claims 14-16, 19, 21, and 23-25.  Claim 16 remains objected to as containing allowable subject matter.  Claims 14, 15, 19, 21, and 23-25 are newly rejected under 35 USC 103.  This action is non-final.   


Claim Rejections - 35 USC § 103
Claims 14, 15, 19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140295222) in view of EP 863563.
Regarding claim 14, Wang teaches a cell module that, in one embodiment comprises a plurality of stacked identical cells, each having at least one positive and negative electrode (Fig. 8).  The cells have a common electrolyte system and there are five external electrical connection 
Wang et al. do not expressly disclose an embodiment having a casing consisting of metal, a plurality of identical cells having a common electrolyte and at least four external connection poles recited in claim 14.  For example, in the embodiment of Fig. 7, which does disclose a case made only of metal, the electrode assembly is wound and does not contain two or more identical cells as recited in the claim. 
However, the position is taken that it would be obvious to combine embodiments of Wang et al. (in particular combining Fig. 7 with Fig. 8), to yield an embodiment having a casing consisting of metal, a plurality of identical cells having a common electrolyte and four external connection poles as claimed.  The use of different configurations of electrode assemblies is known in the art (for example, stacked vs. wound), and it would be obvious to employ a stacked assembly (shown in Fig. 8a) in the embodiment of Fig. 7.  In particular, the use of a stacked configuration, in prismatic (rectangular) battery cases is known in the art.  

EP 863563 is directed to a storage battery adapted to supply power to independent electrical circuits.  In Figures 4 and 5 and on page 4, lines 15-23, the reference discloses embodiments comprising storage batteries having two positive terminals (F, G or J, K) and two negative terminals (D, E or H, I).  Two different electrical circuits are connected to different sets of the positive terminals and negative terminals in the storage battery.  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to employ two positive and two negative terminals in the battery of modified Wang, and to electrically connect one pair of terminals to a first electrical circuit and the other pair of terminals to a second electrical circuit.  On page 2, line 26, EP 563 discloses that “The design proposed in this invention enables the operation of the accumulator in several circuits, with separate operating systems and the optimization of the performance of the components dedicated to each circuit by means of methods known to the practitioners of the technology involved.”  Further, in claim 2 of EP, it is stated that the optimization of electrical performance is done “in such a way as to enable the efficient supply of power to independent electrical circuits of different electrical requirements.”  Accordingly, the artisan would have been motivated to employ two positive and two negative terminals in the battery of modified Wang, and to electrically connect one pair of terminals to a first electrical circuit and the other pair of terminals to a second electrical circuit as this would 
Regarding claim 25, the module can be a lithium ion battery module ([0002] of Wang).  Although carbon/lithium nickel-manganese-cobalt or carbon/lithium iron phosphate are not specifically disclosed, such materials are conventional in the art and would be well within the ambit of the ordinary skilled artisan to use in the lithium ion battery module.  Accordingly, claim 25 is also rendered obvious.  


Response to Arguments

Applicant’s arguments filed December 29, 2020 have been fully considered but they are not persuasive insofar as they apply to the present rejection.  Applicants state with regard to Wang that “that deficiency is not cured by a hypothetical combination of various embodiments of Wang such as combining Fig. 7 with Fig. 8 or Fig. 10 that in any way could or would lead to a module housing ‘consisting of metal’ as recited in claim 14.”  However, as stated in the rejection above, the position is taken that it would have been obvious to modify the embodiment of Fig. 7 to include a stacked battery as opposed to the disclosed wound cell, because a skilled person would recognize that these two assembly designs can both be used in prismatic (rectangular) battery containers.  Furthermore, an embodiment showing a stacked battery is shown in Fig. 8, indicating this design is already contemplated by Wang et al.  The position is taken that it would not require inventive effort to use the electrode configuration shown in Fig. 8 in the embodiment of Fig. 7.  Accordingly, the position as stated in the advisory action of October 2020 is maintained herein.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 28, 2021